ORDER

PER CURIAM.
Casey Damous (“Defendant”) appeals from his conviction of sexual misconduct in the first degree. In his sole point on appeal, Defendant contends that the trial court erred in admitting the evidence that the victim identified Defendant at the police station and also in admitting her in-court identification of Defendant.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).